 
 
I 
111th CONGRESS
1st Session
H. R. 3338 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2009 
Ms. Edwards of Maryland (for herself, Mr. Van Hollen, Mr. Moran of Virginia, Mr. Connolly of Virginia, Ms. Norton, Mr. Wolf, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of Transportation to establish national safety standards for transit agencies operating heavy rail on fixed guideway. 
 
 
1.Short titleThis Act may be cited as the National Metro Safety Act. 
2.FindingsCongress makes the following findings: 
(1)Every weekday more than 7,000,000 people board rail transit vehicles in the United States. 
(2)Despite the National Transportation Safety Board’s recommendations to the Federal Transit Administration to establish and enforce Federal safety standards for transit agencies operating heavy rail on fixed guideway, the Federal Transit Administration has not taken action because of a perceived absence of authority to establish such standards. 
(3)The Federal Transit Administration has not established minimum Federal standards that govern the structural crashworthiness of heavy rail passenger cars on fixed guideway. 
(4)The National Transportation Safety Board concluded that the failure to have minimum crashworthiness standards places an unnecessary risk on passengers and crew. 
(5)The Federal Transit Administration does not have any requirements that rail transit cars be equipped with means for safe and rapid emergency responder entry and passenger evacuation. 
(6)Although the installation of data recorders on rail transit cars would help investigators determine the factors contributing to crashes, the Federal Transit Administration does not require such installation. 
(7)Although the National Transit Safety Board has expressed concern that the hours of service practices of transit agencies do not provide transit vehicle operators with the opportunity to obtain adequate sleep to be fully alert and to operate safely, the Federal Transit Administration does not have hours of service regulations to govern the practices of transit agencies. 
3.National rail transit safety standards 
(a)EstablishmentNotwithstanding section 5334(b)(1) of title 49, United States Code, the Secretary of Transportation, in consultation with the National Transportation Safety Board shall, by regulation, develop, implement, and enforce national safety standards for transit agencies operating heavy rail on fixed guideway. 
(b)Inclusion of NTSB recommendationsThe standards established under subsection (a) shall include the standards recommended to the Federal Transit Administration by the National Transportation Safety Board related to crashworthiness, emergency access and egress, event recorders, and hours of service. 
(c)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to Congress that describes the progress made in establishing the standards described in subsection (a). 
 
